DETAILED ACTION

This Office action is a reply to the amendment filed 12/13/2021. Claims 1, 10, 13, 15, 18, 23, 33-34 and 39-40 are pending. Claims 2-9, 11-12, 14, 16-17, 19-22, 24-32 and 35-38 have been cancelled. Claims 33-34 and 39-40 have been withdrawn. No new claims have been added. Therefore, claims 1, 10, 13, 15, 18 and 23 remain under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10, “wherein said base is selected from the group consisting of recycled glass, engineered glass, quartz, and any combinations thereof” is indefinite because the base material is previously defined in claim 1 (“selected from the group consisting of polycrystalline silicate, polycrystalline silica, glass ceramic, devitrified ceramic, phase-separated glass, polycrystalline fused oxide, white cement, and any combinations thereof” claim 1, lines 10-13), and thus the limitation in claim 10 appears to confuse the scope of claim 1. Does applicant intend to include the group of materials of claim 10 as possible base materials in claim 1?

Allowable Subject Matter
Claims 1, 13, 15, 18 and 23 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 33-34 and 39-40, although currently withdrawn, would be reconsidered in view of the allowability of claim 1 as above. 
The following is a statement of reasons for the indication of allowable subject matter: applicant’s arguments filed on 12/13/2021, in view of the claim amendments filed on 12/13/2021 are persuasive. In particular, applicant argues that none of the prior art, including the combination of Jacobs, Hong and Cuno and the combination of Jacobs, Shiao and Cuno, as set forth in the previous Office action teach or disclose, inter alia, a binder comprising about 0% by weight clay, the binder comprising a curable .

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 12/13/2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of claims 1, 10, 13, 15, 18 and 23, under 103 have been withdrawn.
	The Examiner tried to contact Applicant (attorney of record Tingting Tu) by telephone on 12/30/2021, but was unsuccessful. Applicant is invited to contact the Examiner to further expedite prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635